Tom, J.E, and Buckley, J, dissent in part in a memorandum by Tom, J.E, as follows:
Flaintiff, an employee of the general contractor, sustained serious injury when he was run over by a mobile hydraulic forklift, known as a Gradall. The machine was being used to transport a three-foot-high, 20-foot-long steel beam from a construction area to a scrap heap. Flaintiff was walking in front of the machine steadying the right end of the beam, which was suspended about one foot off the ground, as a coworker steadied the opposite end. When the Gradall operator stopped for a traffic light, the beam rotated and plaintiff was pushed backward toward the machine. When the light turned green, the Gradall lurched forward, crushing plaintiff’s legs under the front wheel.
Supreme Court correctly found that Industrial Code (12 NYCRR) § 23-8.1 (f) (1) (iv) (providing that a load must be well secured and properly balanced before being hoisted more than a few inches in a sling); § 23-8.1 (f) (2) (i) (prohibiting sudden acceleration or deceleration of a moving load during a hoisting *311operation except in an emergency) and § 23-8.2 (c) (3) (requiring tag lines to be used when rotation or swinging of a load hoisted by a mobile crane may create a hazard) are inapplicable. The accident occurred when the beam was being transported, not at a time it was being hoisted (see Biafora v City of New York, 27 AD3d 506, 508 [2006] [violations of 12 NYCRR 23-8.1 (f) and 23-8.2 (c) were not proximate cause of injury resulting from cement bucket being dragged along ground by crane operator]; Penta v Related Cos., 286 AD2d 674, 675 [2001], lv denied 100 NY2d 515 [2003] [“12 NYCRR 23-8.2 (c) (3) . . . is designed to protect workers from hazards created by the horizontal movement of a load being hoisted by a Crane”]).
I agree that Supreme Court properly declined to impose liability on the owners under Labor Law § 200. Plaintiff does not dispute that his work crew received direction concerning the manner in which work was to be performed from his employer’s supervisor. “It is settled law that where the alleged defect or dangerous condition arises from the contractor’s methods and the owner exercises no supervisory control over the operation, no liability attaches to the owner under the common law or under section 200 of the Labor Law” (Lombardi v Stout, 80 NY2d 290, 295 [1992]). There is no proof that representatives of the railroad site owners who monitored site safety, work progress and the impact of construction activity on railroad operations exercised any supervisory control over the methods used in transporting the beam so as to expose them to liability for plaintiffs injuries (see Comes v New York State Elec. & Gas Corp., 82 NY2d 876, 877 [1993] [no evidence owner “had any input into how the steel beam was to be moved”]; Cahill v Triborough Bridge & Tunnel Auth., 31 AD3d 347, 350 [2006] [inspection and reporting of safety violations not supervision or control]). Liability does not attach merely because an owner may have been aware that work was being performed in an unsafe manner (O’Sullivan v IDI Constr. Co., Inc., 28 AD3d 225 [2006], affd 7 NY3d 805 [2006] [presence of on-site safety manager not grounds for imposing liability]; Singh v Black Diamonds LLC, 24 AD3d 138 [2005] [project superintendent’s conduct of regular walk-throughs, authority to stop work for unsafe conditions and inspection of plywood covering hole through which plaintiff fell insufficient to impose liability under Labor Law § 200]; see also Dennis v City of New York, 304 AD2d 611, 612 [2003]; Colon v Lehrer, McGovern & Bovis, 259 AD2d 417, 419 [1999]). Here, the activities of the owners’ representatives were confined to safety procedures, including on-site safety inspections and instruction on safe practices and methods.
Accordingly, the order should be affirmed.